Citation Nr: 1744213	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from October 1965 to October 1967, with service in the Republic of Vietnam from April 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312 (2007).  

Within a September 2010 VA examination, the Veteran was diagnosed with sensioneural hearing loss and tinnitus, however, the VA examiner opined that his hearing conditions were not caused by, or a result of, military noise exposure.  Within the VA examination report, the VA examiner noted that the Veteran reported occupational noise exposure to industrial, foundry noise for 31 years post-service and did not report wearing hearing protection.  In her rationale, the VA examiner indicated that the Veteran's service treatment records did not contain complaints of tinnitus and that during the VA examination, the Veteran reported currently experiencing tinnitus three to four times a year.  Additionally, the VA examiner indicated that the Veteran had normal hearing acuity within an October 1965 entrance audio examination and September 1967 separation audio examination, without a significant change in hearing acuity in either ear at separation.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service or upon service separation, the Board notes that such is not required.  See 38 C.F.R. § 3.303(d) (2016) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley v. Brown, 5 Vet. App. 155, 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  Further, the VA examiner did not comment upon the Veteran's reports of in-service events and injuries to which he was exposed to acoustic trauma, to include his reports on an incident where his armored personnel carrier hit a land mine resulting in documented hearing loss for several days.  See April 2010 statement in support of claim; December 1966 service treatment records.  Therefore, the Board finds that the September 2010 VA examiner's rationale is inadequate for adjudication of the Veteran's claims.  

Further, within a June 2011 notice of disagreement, the Veteran contested particular findings made within the September 2010 VA examination.  The Veteran stated that during the September 2010 VA examination, he reported experiencing tinnitus three to four times per day, not three to four times per year as dictated by the VA examiner.  Also, the Veteran indicated that he wore hearing protection during his 31 years of post-service foundry work when he was required to.  Additionally, he reported that he has had hearing issues ever since he got out of the military.  

As such, the Board finds that a remand is necessary for a VA addendum opinion to determine the etiology of the Veteran's diagnosed bilateral sensorineural hearing loss and tinnitus upon consideration of the Veteran's lay statements received in the June 2011 notice of disagreement.

Accordingly, the case is REMANDED for the following action:

1.  Order a VA addendum opinion to determine the etiology of currently diagnosed bilateral sensorineural hearing loss and tinnitus.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, such should be afforded the Veteran.  The record must be provided to and reviewed by the examiner in conjunction with the examination.  

The VA examiner is asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or more) that currently diagnosed bilateral sensorineural hearing loss and/or tinnitus began in service, were caused by service, or are otherwise related to active service.  

(b) Whether it is at least as likely as not (50 percent probability or more) that chronic symptoms of bilateral sensorineural hearing loss or tinnitus were experienced in service, with continuous symptoms since service separation.  

(c) Whether it is at least as likely as not (50 percent probability or more) that currently diagnosed bilateral sensorineural hearing loss and tinnitus manifested within a year of service separation.

(d) Whether it is at least as likely as not that tinnitus was caused by or aggravated by sensorineural hearing loss. 

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to:

(i) Service treatment records dated December 1966, showing the Veteran sought treatment with complaints of weak hearing and an inability to hear.

(ii)  The Veteran's statements made within a June 2011 notice of disagreement, indicating that he experiences tinnitus three to four times a day, and that he wore hearing protection during his 31 year foundry occupation after service.
		
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.














(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




